Citation Nr: 1600430	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment from July 17, 2012 to July 20, 2012.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1986 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) North Florida/ South Georgia Veterans Health System in Gainesville, Florida.  

In April 2014, the Board issued a decision denying the appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties agreed to a joint motion for vacatur and remand of the April 2014 Board decision.  The Court granted the joint motion in July 2015, and the case has returned to the Board.  

In October 2015, the RO in St. Petersburg, Florida certified the issues of an increased rating for service-connected chronic lumbar spine strain and associated right lower extremity radiculopathy for appeal.  These issues are subject to a pending hearing request and will be addressed in a future Board decision.  

The paper claims folder has been converted into an electronic record within the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran incurred medical expenses as a result of treatment for a service connected disability at a private hospital from July 17, 2012 to July 20, 2012; these services were not authorized prior to receipt and were not for a medical emergency.

2.  VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred from July 17, 2012 to July 20, 2012 have not been met.  38 U.S.C.A. §§ 1724, 1728, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 17.53, 17.54, 17.120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2015).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA provided the Veteran with initial VCAA notice regarding his claim, in correspondence sent in January 2013 after the initial decision.  The January 2013 letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The letter did not specifically discuss the criteria applicable to establishing reimbursement or repayment of unauthorized medical expenses, set forth at 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014 & Supp. 2015); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).  However, it provided specific information on VA's definition of emergent care.  The September 2012 administrative denial detailed the 38 U.S.C.A. § 1725 criteria for reimbursement.  

Here, the omission of the specific regulations regarding reimbursement of medical claims did not affect the essential fairness of the adjudication in this instance because the defect was cured by actual knowledge on the part of the claimant.  In September 2012, the North Florida/ South Georgia Veterans Health System in Gainesville, Florida informed the Veteran of the specific reason for its denial of the claim, non-emergent care.  The Veteran demonstrated actual knowledge of the missing requirement as found in his statements contained in his notice of disagreement and substantive appeal.  Hence, actual knowledge has been demonstrated, and the Veteran was aware of the legal criteria and evidence necessary to establish his claim.  He had numerous opportunities to submit evidence in support of his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board finds any notice error to be non-prejudicial and a remand for further notification is not necessary.  See id.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014 & Supp. 2015).  The information and evidence associated with the claims file consists of the Veteran's private medical treatment records and pertinent VA treatment records. 

The Veteran was not provided a medical opinion in connection with his claim.  38 C.F.R. § 3.159(c)(4).  In this instance, the Board finds the current record sufficient to make a decision on the claim as the issue involves a prudent lay person's finding of emergency, rather than a medical determination.  38 U.S.C.A. § 1725(f)(1) (West 2014 & Supp. 2015); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

The decision is in substantial compliance with the July 2015 joint motion.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  It contains an adequate statement of reasons and bases for finding that there was no preauthorization for emergency treatment or emergent medical condition in light of the factors specifically identified by the joint motion.  The joint motion, Court order and appellant brief have been incorporated into the record.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Ordinarily, medical care received from non-VA facilities requires authorization pursuant to 38 C.F.R. § 17.54 (2015).  Smith v. Derwinski, 2 Vet. App. 378 (1992).   In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  The Court has determined that, "the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation."  Smith, 2 Vet. App. at 379.  Although the specific regulation in Smith, 38 C.F.R. § 17.50d (a), has since been amended, it was of similar content to the current 38 C.F.R. § 17.54.  

The Veteran asserts that his contemporaneous conversations with VA personnel were tantamount to prior authorization for private treatment.  Five days prior to the hospital admission in dispute, he had been treated at the Capital Regional Medical Center (CRMC) Emergency Room (ER) for back pain associated with a fall.  The July 17, 2012 contact with the VA outpatient clinic shows that he reported developing a shooting 9/10 pain in his left leg and both sides of his pelvis.  He also reported having congestion and vomiting over the past two days.  The nurse noted that he was breathing heavily.  The VA outpatient primary care physician had been notified about the Veteran's symptoms.  He recommended that the Veteran go to a VA ER facility for an evaluation.  The nurse relayed the treating physician's advice to go to a VA ER facility.  However, the Veteran reported that he could not obtain transportation to the nearest VA ER facility.  (Note, the nearest VAMC ER was approximately 100 miles away from the Veteran's residence).  He also expressed concern about descending the stairs at his residence.  The nurse then advised the Veteran to call for an ambulance based upon his concern about descending stairs. In her summary, she listed the plan as to attempt to arrange transportation to the nearest VAMC ER, but if that is not possible, call an ambulance.  

In this case, the Board does not find the July 17, 2012 phone conversation with the nurse and input from the primary care physician to constitute prior authorization.  The above July 17, 2012 conversation more closely resembles medical advice, rather than an authorization for private treatment.  Smith, 2 Vet. App. at 379.  This is because the VA nurse provided several options for the Veteran to choose in obtaining medical care.  She made this recommendation with complete awareness of his last private medical treatment visit just days before, recent symptoms, and newly developed sciatica type symptoms.  It is reasonable to infer that she was aware that the VAMC ER facilities were of considerable travel distance and would delay care.  Her comments do not indicate that the time lapse was problematic or would otherwise pose harm.  It is also reasonable to infer that if she believed the Veteran's symptoms were truly critical, she would have directed him to go to the nearest ER facility without regard to its affiliation.  By contrast, an order would have precluded any decision-making on the Veteran's part.  See Cantu v. Principi, 18 Vet. App. 92 (2004).  

An overall review of the July 17, 2012 VA nurse phone conversation report indicates that the use of VA facilities was strongly urged.  The use of the private CMRC ER was advised as the last option.  From the July 17, 2012 VA nurse's comments, a prudent layperson would not have inferred that prior authorization existed because of the repeated advice that VA facilities were preferable.  Such a finding is consistent with the above determination that the July 17, 2012 VA nurse comments were more closely akin to medical advice, rather than an order or direct instruction.  Smith, 2 Vet. App. at 379.  

For the reasons, the evidence weighs against a determination that VA gave prior authorization for the non-VA medical care that the Veteran received beginning July 17, 2012.  Smith, 2 Vet. App. at 379; 38 U.S.C.A. §§ 1703(a), 5107(b); see also 38 C.F.R. §§ 3.102, 17.54.

Alternatively, the Veteran asserts that the private treatment from July 17, 2012 to July 20, 2012 was for a medical emergency.  To the extent allowable, payment of the expenses of medical treatment not previously authorized will be made (1) For an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; provided that a medical emergency existed and delay would have been hazardous to life or health; and no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. §§ 1724, 1728 (West 2014 & Supp. 2015); 38 C.F.R. § 17.120 (2015). 

Entitlement under 38 U.S.C.A. § 1728 provides payment or reimbursement of medical expenses incurred at a non-VA facility for emergency treatment of a service connected disability.  Here, the claimed private treatment concerns the Veteran's service connected low back disability, and he is eligible for consideration under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.     

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2015).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically inadvisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The standard for determining an emergency is whether a prudent layperson would think a delay in treatment would be hazardous to life or health.  The standard is not whether the delay actually would have been hazardous or whether medical professionals would, and did, find an emergency.  38 U.S.C.A. § 1725(f)(1) (West 2014 & Supp. 2015); Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  

In this regard, the record includes several reports about the Veteran's health status immediately before the CMRC ER visit at issue.  The CMRC ER admission at issue took place on July 17, 2012 at 4:14pm.  Approximately two and a half hours prior (2:26pm), the Veteran contacted a nurse at his local VA outpatient clinic via telephone as discussed above.  He report developing 9/10 scale pain, which had progressed to his left leg.  The nurse also noted that the Veteran had congestion and vomiting symptoms over the past two days.  She reported he was breathing heavily on the phone.  She notified the Veteran's treating physician and he recommended that the Veteran visit the Lake City or Gainesville VAMC emergency room (ER).  The Veteran responded that he did not have transportation to reach those facilities and expressed concern about ambulating down his residential stairs.  In response, the VA nurse advised the Veteran to call an ambulance if he could not wait.  The plan was listed that the Veteran would try to find transportation to Lake City ER, but if not, he would call an ambulance.  

A VA social worker provided a summary of her assistance in the Veteran's care on July 17, 2012.  The Veteran contacted her and stated that a nurse recommended that he visit the ER at the Lake City VAMC or the private CMRC.  He reported that he did not have transportation to Lake City VAMC.  The social worker picked up the Veteran at his private residence.  She noted that he needed a cane to walk down the stairs.  She took the Veteran to the CMRC ER.  She observed that the Veteran was in pain and had to frequently adjust his seat during the ride.  She stayed with the Veteran at the ER until his relative arrived.  

The Veteran registered at the CMRC ER on July 17, 2012 at 4:14pm and had his intake physical evaluation at 4:59pm.  The ER physician reported that the Veteran had a flare-up of back pain approximately a week ago.  He had increasing back pain with radiation into his tailbone and both extremities.  He described the severity as "moderate."  It was not relieved by anything.  He denied bladder, bowel, sensory, or motor loss.  He reported having similar symptom previously.  He had visited the CMRC ER four days ago.  Review of systems was negative for additional symptoms other than those described above.  His past medical history included hypertension, chronic back pain, asthma, chronic obstructive pulmonary disease (COPD), stroke, gastroesophageal reflux, depression and obesity.  Physical examination showed the Veteran to be fully oriented.  Vital signs were notable for hypertensive blood pressure reading and tachycardic heart rate.  He had a 99.1 degree temperature.  Cardiovascular and respiratory symptoms were normal.  Clinical inspection of the back was notable for moderate tenderness in the right lower and left lower lumbar areas.  The Veteran underwent clinical testing and received intravenous medication.  At 6:06pm, the clinician assessed the Veteran as stable with improved symptoms. 

The July 18, 2012 hospital admission report, dictated at 6:29am reflects a chief complaint of low back pain.  The Veteran described injuring his back from a fall six days ago.  Since then, he had increasing low back pain with radiation to both extremities.  He was now having trouble walking due to numbness and weakness in both legs.  He denied any additional neurological symptoms.  He also reported having COPD, asthma, chest congestion, productive cough and low grade fever for the past few days.  Clinical evaluation was grossly similar to findings recorded in the ER intake report.  The examiner additionally reported that range of motion of the lumbar spine could not observed due to pain and that the Veteran could not move his right leg due to pain.  He assessed strength for right lower extremity 2/5 and left lower extremity 3/5.  Sensation was intact.  He listed a diagnosis of lumbar radiculopathy/ acute right sided sciatica.  He admitted the Veteran into the hospital to start anti-inflammatory muscle relaxant.  He referred the Veteran for an orthopedic surgery consultation and magnetic resonance imaging (MRI) of his lumbar spine to delineate the pathology.  He also listed diagnoses of COPD exacerbation, hypertension, sleep apnea, and prophylaxis.  On July 20, 2012, the Veteran was discharged home in improved condition. 

The VA social worker provided another update on July 18, 2012 at 2:27pm.  The Veteran stated he could not have a "closed" MRI due to claustrophobia.  He requested a transfer to the Lake City VAMC for an open MRI.  The social worker advised him that both hospital facilities would have to coordinate a transfer of care.  She and the Veteran's treating VA nurse advised him to have a closed MRI.  

On July 18, 2012, the VA treating physician reviewed the VA social worker's summaries above.  He noted that the problem in the past was not the lack of MRI, but that the Veteran never followed up on the neurosurgery clinic referrals.  He recommended transfer to the Gainesville VAMC since he will need a neurosurgery referral.  However, another physician advised that the Veteran should not be transferred to the Gainesville VAMC.  He recommended that the Veteran attend the previously scheduled outpatient neurosurgery evaluation despite the travel distance.

On July 20, 2012, the VA social worker contacted the Veteran.  The Veteran informed her that he would be discharged from CMRC that morning.  She recommended that the Veteran have another outpatient neurosurgery consultation at the Gainesville VAMC.    

On July 21, 2012, the Veteran reported that his service connected injuries had increased in severity.  He recently had a fall and his symptoms did not improve.  The injury culminated in his July 17, 2012 hospitalization.  

On July 27, 2012, the CRMC issued a medical bill to the Gainesville VA fee basis department on behalf of the Veteran in the amount of $18,669.00.  Several additional related private medical bills were also sent.  

In his November 2012 notice of disagreement, the Veteran stated that the VA clinic advised him to visit the CRMC for additional testing.  

In his January 2013 substantive appeal, the Veteran stated that the VA clinic told him that they did not have any clinic appointments available and advised him to visit the CRMC ER.  He asserted that the three day inpatient admission was evidence of an emergency.  

Based upon the above evidence, the Veteran asserts that he had a medical emergency.  He believes a prudent layperson would have reasonably expected that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Swinney, 23 Vet. App. at 264; 38 U.S.C.A. §§ 1728, 5107(b).   

The Board must weigh all the evidence and make a determination as to whether a prudent layperson would have believed an emergency existed given the Veteran's state of health on July 18, 2012.  Id.; see Owens v. Brown, 7 Vet. App. 429 (1995); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  Not all evidence is of equal value and the Board may place more weight on some items of evidence over others based on factors such as the bias or expertise of the reporter, facial plausibility and consistency with additional evidence of record.  Id.  

In this case, the Board finds that it is less likely from the circumstances prior to admission that a prudent layperson would have reasonably believed that any delay in medical treatment would be hazardous to health or life.  Id.; Swinney, 23 Vet. App. at 264.  The evidence more likely indicates that Veteran preferred to have immediate medical attention due to contemporaneous non-incapacitating pain.  Id. 

The Board does not find the Veteran entirely credible in his assertions concerning the severity of his pain that prompted ER treatment.  Caluza, 7 Vet. App. at 510-511.  He relates having 9/10 pain to the VA nurse citing sciatica type symptoms.  She relied on such a report of severity made over the phone in recommending ER care.  However, that afternoon the Veteran ambulated with his cane from his residence.  He rode in a private vehicle to the CMRC ER.  He was freely conversive the entire afternoon.  When he arrived at the CMRC ER, he was not seen for approximately 45 minutes.  Then, the examining ER clinician's notes do not suggest that the Veteran was experiencing unmanageable or extreme pain.  He recorded the pain severity described by the Veteran as "moderate."  He described the Veteran as appearing "mildly uncomfortable from pain, but not in acute distress."  The Board considers any assertion of incapacitating pain by the Veteran to conflict with the additional evidence.  Id.  The most probative evidence tends to indicate that the Veteran was not experiencing the severity of pain that a prudent layperson would consider emergent or otherwise indicative of possible harm to life or health without immediate medical attention.  Id.; Swinney, 23 Vet. App. at 264.

The July 17, 2012 VA nurse's comments overall imply that a typical treating clinician would not believe that time was essential for treatment or otherwise suggest a temporal delay in care would jeopardize the Veteran's life or health.  Caluza, 7 Vet. App. at 510-511.  She was fully aware of the Veteran's history, including recent ER visit for a fall, current illness, and onset of sciatica.  She was also aware that the Veteran had primary care at the outpatient clinic located approximately 100 miles away from the closest VAMC ER.  However, the aggregate content of her reports indicate that she strongly advised the Veteran to visit a VA ER despite the distance and only visit the private ER if transportation to a VAMC ER was not possible.  She did not compel the Veteran to take any action or otherwise indicate that any delay in treatment would jeopardize the Veteran's life or health.  The sensible inferences from the VA nurse's July 17, 2012 comments weigh against finding that a prudent layperson reasonably believed that any delay in medical treatment would be hazardous to health or life or in other words that the Veteran had an emergent medical condition.  Id.; Swinney, 23 Vet. App. at 264.

The private ER intake physical evaluation also weighs against a finding that a prudent layperson reasonably believed that any delay in medical treatment would be hazardous to health or life.  Id.  As noted above, the Board does not find the Veteran credible in his assertion about incapacitating or emergent pain.  At the ER intake evaluation, the examining clinician reported that the chief complaint was lower extremity pain.  The Veteran denied additional symptomatology such as bladder or bowel dysfunction, sensory loss, or motor loss.  He denied any recent injury.  He also did not identify any symptoms that a lay person would typically believe to be associated with an emergent medical condition, such as chest pain, fainting or cognitive impairment, and the like.  These reports are consistent with the objective clinical findings listed by the intake ER clinician that suggested relatively stable overall health.  In sum, the initial clinical report on the day of the Veteran's ER visit does not support an inference that a prudent layperson reasonably believed that any delay in medical treatment would be hazardous to health or life.  Caluza, 7 Vet. App. at 510-511; Swinney, 23 Vet. App. at 264; 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.     

The subsequent clinical notes in the July 18, 2012 hospital admission report indicate that the Veteran could not perform range of motion testing for the lumbar spine due to pain or move his right leg.  While this report reflects significant lower extremity pathology the day following hospital admission, it is not persuasive to show that the sciatic/ radiculopathy symptoms on July 17, 2012 needed emergency treatment as considered by a prudent layperson.  Id.

For these reasons, the Board finds that a prudent layperson would not have considered the Veteran's medical condition on July 17, 2012 to be emergent.  Id.  It would not have been reasonable for the Veteran to consider that the back problems were life threatening or an immediate danger to his health at the time he visited the CMRC ER on July 17, 2012.  Id.  Every indication is that he could have made the (approximately two hour) trip to a VA hospital without endangering his life; a reasonable person should not have expected that only more immediate treatment should have been pursued.    

The VA outpatient clinic was open when the Veteran visited the private hospital and given his ability to travel by private vehicle, he could have sought medical attention there on an unscheduled basis or arranged authorization for hospitalization through the outpatient VA facility.  Overall, the Board finds that a prudent layperson would have exhausted outpatient VA clinic treatment, given the time and non-incapacitating symptoms.  In summary, a VA outpatient clinic was feasibly available given the Veteran's circumstances and should have been exhausted prior to hospitalization.  38 C.F.R. §§ 17.53, 17.120(b); Swinney, supra.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 17 to 20, 2012 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

  
ORDER

Reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 17 to 20, 2012 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


